UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
ANDREW R. VARA
UNITED STATES TRUSTEE, REGIONS 3 AND 9
Maggie H. McGee, Esq.
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Email: maggie.mcgee@usdoj.gov

                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW JERSEY
____________________________________
                                     :
In re:                               : Case No. 20-19678 KCF
                                     : Chapter 11
Mick Properties, LLC.,               :
                                     : Honorable Kathryn C. Ferguson
Debtor.                              :
___________________________________ :

             OBJECTION OF THE UNITED STATES TRUSTEE TO
      THE DEBTOR’S APPLICATION FOR RETENTION OF PROFESSIONAL,
    OFFICE OF GORSKI & KNOWLTON AS ATTORNEYS FOR THE DEBTOR IN
                            POSSESSION

       The United States Trustee (“U.S. Trustee”), by and through counsel, and in furtherance of

his duties and responsibilities under 28 U.S.C. § 586(a)(3) and (5), hereby files this objection

(“Objection”) to the Application for Retention of Professional (“Retention Application”) Gorski

& Knowlton (ECF No. 5) filed in connection with the above referenced case, and respectfully

states as follows:

                                        BACKGROUND

       1.      On August 18, 2020, Mick Properties, LLC (“Debtor”) filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code. ECF No. 1.

       2.      The Petition identifies Patrick Vagnozzi as the Debtor's principal ("Debtor's

Principal"). ECF No. 1 at 2.



                                                 1
         3.     The Debtor's List of Equity Security Holders identifies Debtor's Principal as the

100% shareholder and managing member of the Debtor. ECF No. 1 at 27.

         4.     The meeting of creditors is scheduled for September 17, 2020 at 11:00 a.m. ECF

No. 2.

         5.     Allen Gorski of Gorski & Knowlton ("Applicant") filed the petition on behalf of

the Debtor. ECF No. 1.

         6.     On August 19, 2020, the Debtor filed a Retention Application seeking to employ

Applicant as counsel ("Retention Application"). ECF No 5.

         7.     The Retention Application fails to disclose whether Applicant received or agreed

to receive a retainer, the source of the retainer, or the date the retainer was paid.

         8.     The Retention Application, paragraph 7, states the Applicant has no connection

with the debtor, creditors, any other party in interest, their respective attorneys and accountants,

the United States Trustee, or any person employed in the office of the United States Trustee.

ECF No. 5 at 2.

         9.     The Retention Application, paragraph 8, states the Applicant does not hold an

adverse interest to the estate, does not represent an adverse interest to the estate, is a disinterested

person under 11 U.S.C. § 101(4) and had not represent or hold any interest adverse to the debtor

or the estate with respect to the matter for which he/she will be retained under 11 U.S.C. §327(e).

ECF No. 5 at 3.

         10.    Paragraph 8 of the Retention Application discloses "Gorski & Knowlton

represented me personally since June 29,2020 in connection with City of Trenton in rem tax

foreclosure." ECF No. 5 at 3. The Certification of Professional in Support of Application for




                                                   2
Retention of Professional states that Allen Gorski has no connection with debtor, creditor or

other parties in interest. ECF No. 5-1 at ¶ 6.

       11.     The Retention Applications does not disclose the status of the matter in which

Applicant represents the Debtor's Principal, whether the matter relates to the Debtor, and whether

the matter has been resolved.

       12.     The Retention Application does not disclose: a) if there exist any debts owed by

the Debtor's Principal to the Debtor or vice versa; b) whether the Debtor's Principal has

guaranteed the fees owed by the Debtor; or c) whether the Debtor's Principal will be responsible

for the fees going forward.

       13.     The Disclosure of Compensation of Attorney for Debtor ("2016 Statement")

discloses that Applicant agreed to accept a $10,000 retainer and that as of the date of filing, the

retainer was still owing. ECF No. 1 at 26. In a contradictory statement, the 2016 Statement

discloses that the source of the retainer was a gift from Debtor's Principal to the Debtor. ECF

No. 1 at 26.

       14.     According to the 2016 Statement, Applicant received fees from the Debtor, which

came from a gift from the Debtor's Principal. ECF No 1 at 26. The 2016 Statement indicates

that the source of compensation to be paid to Applicant is the Debtor. However, the Debtor has

no bank accounts. ECF No. at 8.

       15.     The Statement of Financial Affairs, Part 6, number 11, discloses that Gorski &

Knowlton received $11,717 on August 18, 2020 from the Debtor, which source was a gift from

Debtor's Principal. ECF No. 1 at 20.




                                                  3
                                            OBJECTION

       15.      Under 28 U.S.C. § 586, the U.S. Trustee is charged with the administrative

oversight of cases commenced pursuant to chapter 7 and 11 of title 11 of the United States Code

(the “Bankruptcy Code”). This duty is part of the U.S. Trustee’s overarching responsibility to

enforce the laws as written by Congress and interpreted by the Courts. See United States Trustee

v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)

(the U.S. Trustee has “public interest standing” under 11 U.S.C. § 307, which goes beyond mere

pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500

(6t Cir. 1990) (describing the U.S. Trustee as a “watchdog”); H.R. REP. NO. 95-595 at 88 (1977),

reprinted in 1977 U.S.C.C.A.N. 5787, 5963, 6049 (“Some of the supervisory functions removed

from the judge will be transferred to a new system of United States Trustees who will act as

bankruptcy watchdogs[.]”).

       I.       Applicant Failed to Satisfy the Requisite Disclosure Requirements

       16.      Pursuant to Federal Rule of Bankruptcy Procedure 2014, which implements section

327(a), an application to employ an estate professional must:

             [S]tate the specific facts showing the necessity for the employment, the name of the
             person to be employed, the reasons for the selection, the professional services to be
             rendered, any proposed arrangement for compensation, and, to the best of the
             applicant’s knowledge, all of the person’s connections with the debtor, creditors, any
             other party in interest, their respective attorneys and accountants, the United States
             trustee, or any person employed in the office of the United States trustee. The
             application shall be accompanied by a verified statement of the person to be
             employed setting forth the person’s connections with the debtor, creditors, any other
             party in interest, their respective attorneys and accountants, the United States trustee,
             or any person employed in the office of the United States trustee.

FRBP 2014(a).

       17.      Courts construe the disclosure requirements of FRBP 2014 “strictly.” Neben &

Starrett, Inc. v. Chartwell Financial Corp. (In re Park-Helena Corp.), 63 F.3d 877,881 (9th Cir.

                                                   4
1995). “Full, complete, and timely disclosure by an attorney proposing to represent a debtor

'goes to the heart of the integrity of the bankruptcy system.'" In re etoys, Inc. 331 B.R. 176, 187-

189 (Bankr. D. Del. 2005). A court cannot effectively determine an attorneys' eligibility for

employment pursuant to section 327 or root out impermissible conflicts of interest without

proper disclosure on the part of an applicant. Id. The disclosure rules are not discretionary. In re

Moten Metal Tech, Inc. 289 B.R. 505, 5111 (Bankr. D. Mass. 2003).

       18.   If Applicant is to be employed, he must comply with all disclosure requirements,

including section 327(a), F.R.B.P. 2014, section 329(a) and F.R.B.P. 2016(b).

       19. Applicant has failed to disclose in his Retention Application the existence of a

retainer paid, the source of the retainer and the dates upon which the payment or payments were

received.

       20. Applicant's 2016 Statement, Retention Application, and response to Part 6, number

11 of the SoFA are inconsistent. Applicant must disclose whether the retainer was paid pre or

post-petition, the amount of the retainer paid and the source of retainer in both the 2016

Statement and the Retention Application.

       21.     Because the Debtor identified no bank accounts on Schedule B and the Debtor's

Principal paid the retainer, the source of Applicant's future compensation is unclear. Applicant

should disclose how the Debtor will be paying the fees going forward, including the source of

those fees. For example, the Debtor should disclose whether the fees are to be paid from future

gifts from the Debtor's Principal, whether the Debtor's Principal will be ultimately responsible

for the fees, or whether the Debtor will be opening a bank account where rents are deposited and

will fees come from those funds.




                                                 5
          22.   Applicant should also be required to disclose more details regarding the current or

prior representation of the Debtor's Principal. Applicant should disclose the status of the matter,

whether the matter relates to the Debtor, and whether the matter has been resolved.

          23.   Applicant should be required to disclose information relating to the disclosure

required when an insider proposes to fund the debtor’s bankruptcy counsel as set forth in In re

Lotus Properties LP, 200 B.R. 388, 393 (Bankr. C.D. Cal. 1996). The Court in Lotus Properties

applied a five-part test in determining whether the debtor could be funded by the Debtor’s

insiders. Id., citing In re Kelton, 109 B.R. 641 (Bankr. D. Vt. 1989). The five part test requires

the following: 1) the arrangement must be fully disclosed to the debtor/client and the third party

payor/insider; 2) the debtor must expressly consent to the arrangement; 3) the third party

payor/insider must retain independent legal counsel and must understand that the attorney’s duty

of undivided loyalty is owed exclusively to the debtor/client; 4) the factual and legal relationship

between the third party payor/insider, the debtor, the respective attorneys, and their contractual

arrangement concerning the fees, must be fully disclosed to the Court at the outset of the debtor’s

bankruptcy representation; 5) the debtor’s attorney/applicant must demonstrate and represent to

the Court’s satisfaction the absence of facts which would otherwise create non-disinterestedness,

actual conflict or impermissible potential for a conflict of interest. In re Lotus Properties, 200

B.R. at 393.


          II.   Applicant May Not Disinterested Based Upon the Apparent Arrangement for
                the Payment of Applicant's Fees.
          24.   Pursuant to 11 U.S.C. § 327(a), any professional employed by a debtor-in-

possession must be “disinterested” and neither hold nor represent an interest adverse to the

estate.



                                                  6
        25.     Section 101(14), in turn, defines “disinterested person” as a person who does not

have an “interest materially adverse to the interest of the estate or of any class of creditors or

equity security holders, by reason of any direct or indirect relationship to, connection with or, or

interest in, the debtor, or for any other reason.” 11 U.S.C. § 101(14). Sec. 101(14)C), referred to

as the “catch-all clause,” has been characterized as “broad enough to include anyone who in the

slightest degree might have some interest or relationship that would distract from the

independent and impartial attitude which is required by the [Bankruptcy] Code.” In re Glenn

Elec. Sales Corp., 89 B.R. at 413; See also, In re Black Hills Greyhound Racing Ass’n, 154 B.R.

285, 292 (Bankr. D.S.D. 1993).


       26.     Although not defined in the Bankruptcy Code, “adverse interest” has been

interpreted in this District to mean:


               (1) to possess or assert any economic interest that would tend to
               lessen the value of the bankrupt estate or that would create either
               an actual or potential dispute in which the estate is a rival claimant;
               or
               (2) to possess a predisposition under circumstances that render
               such a bias against the estate.
In re Glenn Elec. Sales Corp., 89 B.R. 410, 413 (Bankr. D.N.J.), aff’d, 99 B.R. 596 (D.N.J.

1988) (quoting In re Star Broadcasting, Inc., 81 B.R. 835, 838 (Bankr. D.N.J. 1988)). In

applying this definition, the court in In re Glenn Elec. Sales Corp. relied upon a trilogy of cases

published from the District of Hawaii dealing with conflict of interests between debtors and

counsel in bankruptcy proceedings.


        27.    Professionals for a bankruptcy estate must be committed to protecting the estate’s

interests and be free of the “interests of any other person” so that their “basic judgment and

responsibility to the estate” is not affected. In re Philadelphia Athletic Club, Inc., 20 B.R. 328,

                                                  7
337 (E.D. Pa. 1982). A professional “should not place himself in a position where he may be

required to choose between conflicting interests or duties.” Id.; See, e.g., In re 765 Assocs., 14

B.R. 449, 451 (Bankr. D. Hawaii 1981) (“An attorney should not place himself in a position

where he may be required to choose between conflicting duties.”)


        28.     Based on the information presented, Applicant is not “disinterested” as required

by § 327. Since the Debtor has no bank accounts and the Debtor's Principal is paying the

retainer, it appears the Debtor may be responsible for the future fees owed to the Applicant. If

Applicant's fees are the personal responsibility of the Debtor's Principal, and the Debtor's

Principal is an insider in this case, the payment arrangement presents a conflict of interest. If the

Debtor's Principal is personally liable for legal fees of the Debtor, the arrangement creates an

incentive for the Debtor's Principal to act in his self-interest, rather than in the interests of the

creditors as their fiduciary duty demands. For example, Applicant may or may not pursue any

potential preference actions against Debtor's Principal that would benefit the estate but accrue

additional administrative costs. One of the cases relied upon by the Glenn Electric court, In re

Bergdog Productions of Hawaii, 7 B.R. 890 (Bankr. Hawaii 1980), is similar to this case. The

Bergdog Productions court denied compensation to the debtor’s attorney because the debtor’s

stockholders had personally guaranteed the attorney’s fees. In Bergdog Productions, the court

concluded the “payment agreement placed the attorney for the debtor in a conflict of interest

situation,” as he “may be required to choose between conflicting duties.” In re Glenn Electric

Sales Corp., 89 B.R. 410, 414 (Bankr. D.N.J. 1988), citing Woods v. City Nat’l Bank, 312 U.S.

262 (1940).




                                                    8
        Iii.    Applicant Is Not Disinterested Based On The Prior Or Current
                Representation Of The Debtor's Principal, The Fee Arrangement, And The
                Debt Structure Between The Principal And The Debtor.


        30.     The Third Circuit uses a flexible approach to determine whether a professional is

disinterested that requires bankruptcy courts “to analyze the factors present in any given case in

order to determine whether the efficiency and economy which may favor multiple

representations must yield to competing concerns affecting fairness to all parties involved and

protection of the integrity of the bankruptcy process.” In re BH & P, Inc., 949 F.2d 1300, 1316

(3d Cir. 1991). The Third Circuit set forth certain factors to be considered including but not

limited to “the nature of the disclosure of the conflict made at the time of appointment, whether

the interest of the related estates are parallel or conflicting, and the nature of the inter-debtor

claims made.” Id. The determination of whether to disqualify a professional based upon a

situation not yet rising to the level of an actual conflict is a matter committed to the bankruptcy

court’s sound exercise of discretion. Id.

        31.     The dual representation of a corporation and its principal has been disfavored by

various courts. See In re Straughn, 428 B.R. 618, 624 (Bankr. W.D. Pa. 2010); In re N. John

Conzolo Assoc., Inc., 423 B.R. 735. 737 (Bankr. W.D. Pa. 2010). See also, In re Wynne

Residential Asset Mgmt., LLC, 2009 Bankr. LEXIS 4164 * 12 (Bankr. W.D.N.C. 2009)(stating

flatly that “[s]imultaneous representation of a DIP and its owner(s) or its management is not

permitted in Chapter 11”); In re BH&P Inc., 949 F.2d 1300 (3d Cir. 1991)(same Chapter 7

trustee could not serve as Chapter 7 trustee for a debtor corporation and its principals where both

filed Chapter 7 petitions); In re Star Broadcasting, Inc., 81 B.R. 835 (Bankr. D.N.J. 1998)(court

denied same law firm from representing both a corporation and its sole shareholder who both

filed Chapter 11 petitions); In re Wiley Brown & Assocs., LLC, 2006 Bankr. LEXIS 1975 at * 12

                                                   9
(Bankr. M.D.N.C. 2006)(holding that conflict of interest precluded attorney from representing

both debtor and an owner of the debtor, due in part to fact that owner was guarantor of debtor’s

largest debts). 1


        32.         “Where there are numerous, apparent conflicts, even if the court were to give the

debtors and proposed counsel the benefit of every doubt, many courts conclude that the

cumulative effect of even ‘potential’ conflicts of interest are of such significance and scope that

the individual debtor and corporate debtor must each retain separate counsel.” See In re Bryant,

2011 Bankr. LEXIS 4651 * 6 and 7 (Bankr. E.D.N.C. 2011). See also, In re Straughn, 428 B.R.

at 627 (holding that the “efficiency and economy that may favor multiple representation must

yield to the competing concerns affecting fairness to all parties involved and in protecting the

integrity of the bankruptcy process”).


        33.         In the Straughn case, the Court found it difficult to imagine a situation that would

allow dual representation of a corporation and the corporation’s principal:


                    [a]s a practical matter, given the nature of the relationship between
                    a sole shareholder and the related corporation, it is difficult to
                    imagine a situation where both parties in separate Chapter 11 cases
                    could be represented by a single attorney. In most cases of this
                    type, similar to the present situation, conflicts abound over issues


1
  Multiple representations that may be allowed in commercial settings, especially with the
informed consent of the clients, may not be acceptable in bankruptcy. The Bankruptcy Code
provisions dealing with conflicts of interest are generally much stricter that the comparable rules
of professional conduct. See, Hansen, Jones & Leta, P.C. v. Segal, 220 B.R. 434 (D.Utah 1998)
citing In re Amdura Corp., 121 B.R. 862, 866 (Bankr. D. Colo. 1990). Consent by a Chapter 11
debtor to waive conflicts is insufficient to cure any actual or potential conflicts because the
ultimate parties in interest are the bankruptcy estate’s creditors. See, In re Jeep Eagle 17, 2009
Bankr. LEXIS 3614 * 5 (Bankr. D.N.J. 2009). See, also, In re Git-N-Go, Inc., 321 B.R. 54, 60
(Bankr. N.D. Okla. 2004)(finding that debtor may not waive conflicts on behalf of the estate); In
re Plaza Hotel Corp., 111 B.R. 882, 891 (E.D. Cal. 1990)(noting that consent was product of
same person “changing hats” and objection was raised which vitiated any consent).
                                                     10
               such as the amount of the shareholder’s salary, the appropriate
               amount of rental payments between the parties, joint liabilities or
               liabilities for which the shareholder serves as coobligor or
               guarantor, a debtor-creditor relationship between the parties, or
               situations in which transfers between the parties have occurred
               prior to the filing date. These types of relationships require
               debtor’s counsel to analyze and ponder the effect of these actual
               and potential conflict situations in the bankruptcy context before
               the case is even filed. Where circumstances are presented that
               interfere with counsel’s exercise of independent judgment on
               behalf of client and creditors, the wise choice is not to assume a
               dual representation relationship.

See Straughn, 428 B.R. at 627-28.

       34.     In this case, Applicant is not be disinterested as Applicant represents or

represented both the Debtor and the Debtor's Principal. If Applicant currently represents the

Debtor's Principal, Applicant is not disinterested as his duty of loyalty is divided and his

independent judgment compromised. Even if the Applicant no longer represents the Debtor's

Principal, since he so recently represented the Debtor's Principal, Applicant's ability to sever the

representation of Debtor is likely impossible. The attorney/client relationship between Applicant

and Debtor's Principal has been created and cannot be easily undone. The conflict is further

exacerbated by the fact that the Debtor's Principal is paying the fees on behalf of the Debtor.

       35.     The fee arrangement and the prior or current representation of both the Debtor

and its principal are not the only actual or potential conflicts. The Debtor has identified on

Schedule E/F debts owing to the IRS and the State of New Jersey Division of Tax. If the debts

of the Debtor are also owed by Debtor's Principal, and Applicant represents or represented the

Debtor's Principal in connection with the collection of those debts, such representations would

create an impermissible conflict of interest. The assets of one or the other party will have to be

used to pay those claims and decisions made with respect to which assets will be used to pay


                                                 11
those claims. Regardless, in order to be paid its fees, if any, Applicant will be placed in a

position where it must protect and defend the interest of the Debtor's Principal before the

interests of the Debtor or vice versa.

       36.     Even if this Court is to permit Applicant to represent both the Debtor and Debtor's

Principal, the Court should require the Debtor to certify that no overt debtor-creditor relationship

exists between either the Debtor and Debtor's Principal and that the Debtor has not guaranteed

any of the debts of the Debtor.

   IV. Applicant Must Meet Court Factors Before Applicant Can Receive a Post-
      Petition Retainer.


       37.     If Applicant received a post-petition retainer applicant must meet the factors set

forth in In re Jefferson Bus. Ctr. Assocs., 135 B.R. 676, 680 (Bankr. D. Colo. 1992) before

receiving the retainer. Applicant should be required to meet the factors now even if the retainer

has already been paid. Factors considered in the context of a proposed post-petition retainer

include, but are not necessarily limited to:

               (1)     the retainer’s economic impact on the debtor’s ongoing business
                       operation;
               (2)     the retainer’s economic impact on the ability of the debtor
                       to reorganize;
               (3)     the amount and reasonableness of the retainer;

               (4)     the reputation of debtor’s counsel; and

               (5)     the ability of debtor’s counsel to disgorge such payments at
                       the conclusion of the case should this Court determine that
                       the fees paid to counsel are not justified.

See In re Jefferson Bus. Ctr. Assocs., 135 B.R. 676, 680 (Bankr. D. Colo. 1992).




                                                 12
       38.     “[A]n applicant who requests a post-petition retainer or some other payment

procedure, should demonstrate in its application papers that the Jefferson factors have been met.”

See, In re Mac and Maryse Troung, 259 B.R. 264, 268-69 (Bankr. D.N.J. 2001). Here, no such

demonstration is made in the Application. Applicant should be required to provide documentary

proof of the Debtor and Debtor's Principal are able to fund the retainer without adverse economic

consequences to the Debtor's operations and its ability to reorganize.


                                         CONCLUSION

       For the reasons set forth above, the U.S. Trustee respectfully requests that the Court deny

the Retention Application.

                                             Respectfully submitted,

                                             ANDREW R. VARA
                                             ACTING UNITED STATES TRUSTEE
                                             REGION 3 AND 9

                                             By: /s/ Maggie McGee
                                                    Maggie McGee
                                                    Trial Attorney
Dated: September 2, 2020




                                                13
